ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Reagan Construction Corporation              )      ASBCA No. 58846
                                             )
Under Contract No. W912WJ-ll-C-0014          )

APPEARANCES FOR THE APPELLANT:                      Girard R. Visconti, Esq.
                                                    Jessica L. Papazian-Ross, Esq.
                                                     Visconti, Boren & Campbell Ltd.
                                                     Providence, RI

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Kathleen M. Pendergast, Esq.
                                                     Assistant District Counsel
                                                    Ryan T. Killman, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, New England

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.




                                             ~L~
      Dated: 26 February 2014



                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58846, Appeal of Reagan
Construction Corporation, rendered in conformance with the Board's Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals